Knowlton, J.
The plaintiff fell, and in falling caught one of his hands in a pulley on a washing machine in the defendants’ mill, and was injured. The floor was wet and slippery with soap and water from the washing machines, and the defendants are alleged to have been negligent in allowing the floor to be in that condition, and the pulley to be exposed near a place where workmen were expected frequently to pass.
The plaintiff testified that the floor was always wet, and it appears that the condition of the floor and the pulley at the time when he entered the defendants’ service were the same as at the time of the accident. This condition was open and obvious, and it must be held that the plaintiff impliedly contracted, not only to work in this place, but also to assume the risk of accidents arising from the wet floor and the exposed pulley. O'Maley v. South Boston Gras Light Co. 158 Mass. 135. Fisk v. Fitchburg Railroad, 158 Mass. 238. The defendants were under no obligation to the plaintiff to change the condition of their works in these particulars.

Judgment on the verdict.